Citation Nr: 1435466	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for low back strain.

2. Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active service from September 1989 to September 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2011 by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).

The issues of entitlement to service connection for partial loss of sphincter, to include as secondary to the Veteran's low back strain; dysthymic disorder; and sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013). 


Low back strain

According to the July 2014 Hearing Memorandum, the Veteran's representative stated that the Veteran's disability has worsened and a contemporaneous VA examination reflecting the current symptomatology was necessary.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002). VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the Veteran has stated that his service-connected low back strain has worsened and as the most recent VA examination was in June 2012, VA is required to afford him a new contemporaneous VA examination to assess the current severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran another VA examination.

TBI

According to the Veteran's in-service treatment records, in October 1991 the Veteran sustained an injury to the head resulting in a laceration above the left eyebrow.  The Veteran reported at the time that he was hit during a fight and knocked to the ground but not knocked out.  He hit his head on the ground and stated he could not see from the left eye as his vision was blurry.  

A VA outpatient TBI plan of care report, dated May 2011, reflects that the Veteran stated he was intoxicated at a bar in Germany when he was struck with a beer bottle above his left eye during a dispute.  He reported he lost consciousness for approximately 30 minutes and was treated at the military hospital. 

In June 2012, the Veteran underwent a VA TBI examination where upon examination, the examiner, a VA Advanced Practice Registered Nurse, determined that the Veteran did not have a TBI diagnosis but a scar on the left eye brow.

The Veteran's representative contends the June 2012 VA examiner does not have the requisite expertise to assess the Veteran's TBI claim and also did not consider the Veteran's lay statements of the incident and his reports of symptomatology.

The Board agrees.  It is unclear whether the registered nurse who conducted the June 2012 VA TBI examination was clinically privileged to conduct this type of examination.  Nor does it indicate whether the TBI examination was conducted under close supervision of a board-certified or board-eligible physiatrist, neurologist, or psychiatrist.  In addition, the Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and the Veteran's current symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As such, a new VA examination for the Veteran's claim for entitlement to service connection for TBI is necessary.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected low back strain.  The Veteran's claims file should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report. 

The examiner should describe in detail all symptomatology associated with the Veteran's service-connected low back strain, including associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Incapacitating episodes should be described, including the length and frequency thereof.

3. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran to undergo a VA TBI examination, by an appropriately qualified examiner with training and expertise in TBI, to assess the Veteran's asserted residuals of a TBI, claimed as audiological abnormalities, memory loss, and concussion. 

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current residuals of TBI are etiologically related to any incidents of the Veteran's period of active service.  In all conclusions, it is essential that the examiner providing an opinion also give a complete explanation and discussion supporting that opinion. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The entire claims file along with copies of/access to any relevant virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies for the Traumatic Brain Injury Examination, including relevant MRI, MRA, x-ray, neuropsychological, and neurobehavioral testing should be accomplished (with all results made available prior to the completion of the examination report), and all clinical findings should be reported in detail. 

The examiner must take a complete medical history of the Veteran, to include any head injuries and associated symptoms.  The examiner must also conduct a complete physical examination with objective findings, including testing of the following: motor function; muscle tone; muscle reflex; sensory function; gait/spasticity/cerebellar signs; autonomic nervous system; cranial nerves; cognitive impairment (with screening with appropriate tests, and neuropsychological testing to confirm presence and extent of cognitive impairment); psychiatric manifestations; vision and hearing; skin; endocrine dysfunction; autonomic dysfunction; any other abnormal physical findings; and, assessment of cognitive impairment and other residuals of TBI not otherwise classified. 

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records.  Specifically, the examiner is advised to consider the Veteran's reported history, specifically the asserted head injury from the October 1991 incident during service and its impact on current symptoms.  A complete rationale must be provided for all opinions offered.  

If necessary, the examiner should reconcile his/her opinion with the other medical opinions of record, namely the June 2012 VA examination and opinion which determined the Veteran did not have a diagnosis of TBI.  The rationale for any opinions expressed should be provided. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4. Upon completion of the foregoing, review the examination reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VA Appeals Management Center (AMC) should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If any claim remains denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

